Case 1:20-cv-01689-GHW Document 68-8 Filed 05/21/20 Page 1 of 7




                       Ex. 8
      Case 1:20-cv-01689-GHW Document 68-8 Filed 05/21/20 Page 2 of 7




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK,
COMMONWEALTH OF PENNSYLVANIA,
STATE OF CALIFORNIA, STATE OF
COLORADO, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF
ILLINOIS, STATE OF MARYLAND,
COMMONWEALTH OF MASSACHUSETTS,                    Civil Action No. 20-cv-1689
STATE OF MICHIGAN, STATE OF                       Hon. Gregory H. Woods
MINNESOTA, STATE OF NEW JERSEY,
STATE OF NEW MEXICO, STATE OF
OREGON, STATE OF RHODE ISLAND,
STATE OF VERMONT, COMMONWEALTH
OR VIRGINIA, and STATE OF
WASHINGTON,

             Plaintiffs,
v

EUGENE SCALIA, in his official capacity as
Secretary of State of the United States
Department of Labor, UNITED STATES
DEPARTMENT OF LABOR, and UNITED
STATES OF AMERICA,

             Defendants.
                                            /

           DECLARATION OF DEPUTY DIRECTOR SEAN EGAN


      I, Mr. Sean Egan, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

      1.    I am the Deputy Director for Labor within the Michigan Department of

Labor and Economic Opportunity. I provide direct oversight and responsibility for

the Michigan Occupational Safety and Health Administration, the Workers’

Disability Compensation Agency, the Bureau of Employment Relations, and the

Wage and Hour Division on all programmatic, operational, and development needs.
       Case 1:20-cv-01689-GHW Document 68-8 Filed 05/21/20 Page 3 of 7




      2.     Prior to my current position, I served as General Counsel for the

International Brotherhood of Electrical Workers Local 876. As General Counsel, I

handled all aspects of employee and organizational representation, including

contract negotiation, grievance and arbitration administration, processing

individual member issues such as Wage and Hour complaints, and ensuring

organizational compliance.

      3.     I received my Juris Doctor from the Thomas M. Cooley Law School,

and I received my Bachelor of Business Administration and Management with a

Finance Concentration from Davenport University. I also served as a Journeyman

Electrician through the U.S. Department of Labor-approved West Michigan

Electrical Training Alliance.

      4.     I submit this declaration in support of Michigan’s litigation against

Eugene Scalia, in his official capacity as Secretary of the United States Department

of Labor; the United States Department of Labor (“USDOL”); and the United States

of America regarding the recently issued rule entitled Joint Employer Status Under

the Fair Labor Standards Act (“Final Rule”).

      5.     I have compiled the information in the statements set forth below

through personal knowledge and through Department of Labor and Economic

Opportunity (“LEO”) personnel who have assisted me in gathering this information

from our institution and on the basis of documents that have been provided to

and/or reviewed by me. I have also familiarized myself with the Final Rule in order

to understand its immediate impact upon LEO.



                                          2
       Case 1:20-cv-01689-GHW Document 68-8 Filed 05/21/20 Page 4 of 7




       6.     In sum, the Final Rule will reduce Michigan workers’ ability to recover

unpaid wages, and consequently lower Michigan’s tax revenue base that is

necessary to provide essential governmental services to all Michigan residents.

       7.     In Michigan, numerous industries have high rates of subcontracting,

including but not limited to construction, personal beauty services, delivery and

transportation services, and temporary help services.

       8.     Of the 12,399 Wage and Hour complaints received by LEO from fiscal

year 2017 through fiscal year 2019, 1,180 were made by workers in the few

industries listed above. 1

       9.     Research estimates that subcontracting, or “domestic outsourcing,”

results in approximately a 10 percent reduction in wages. See

https://www.epi.org/publication/epi-comments-regarding-the-department-of-labors-

proposed-joint-employer-standard/. Thus, workers in these industries are already

penalized in the amount of wages based on their employment status.

       10.    While workers may file complaints with LEO and possibly receive an

administrative determination finding wages are owed, collecting those wages are

problematic when businesses ignore inquiries, evade service of process, close due to

insolvency, or close and reopen under a new entity.

       11.    The Final Rule acknowledges that the enforcement of wage protections

will be more difficult, conceding that it will “reduce the amount of back wages that




1Totaled using NAICS prefix codes 23-, 48-, and 49-, and subcategory codes 56132
and 812112.
                                          3
        Case 1:20-cv-01689-GHW Document 68-8 Filed 05/21/20 Page 5 of 7




employees are able to collect when their employer does not comply with the Act and,

for example, their employer is or becomes insolvent.” 85 Fed. Reg. at 2853.

        12.   Increased wage theft means workers take home less pay, which

shrinks the pool of taxable income that government departments and agencies rely

upon.

        13.   Wage theft resulted in approximately $429 million in unpaid wages to

Michigan workers between 2013 and 2015. See

https://www.epi.org/publication/employers-steal-billions-from-workers-paychecks-

each-year/.


        14.   By not paying workers all wages due, a reduction in employment taxes

also results, which decreases the anticipated revenue that Michigan relies upon in

offering essential services to its residents.

        15.   The Final Rule will cause Michigan to incur administrative and

regulatory costs by increasing the number of wage complaints filed, limiting the

recovery of those wages, and decreasing the state’s revenue.

        16.   Michigan has the following labor law protections that are relevant to

the Final Rule: the Payment of Wages and Fringe Benefits Acts, Mich. Comp. Laws

§ 408.471 et seq.; and the Improved Workforce Opportunity Wage Act, Mich. Comp.

Laws § 408.431 et seq.

        17.   Michigan’s labor laws generally track the Fair Labor Standards Act, 29

U.S.C. § 201 et seq., but currently provide for a higher minimum wage.




                                            4
       Case 1:20-cv-01689-GHW Document 68-8 Filed 05/21/20 Page 6 of 7




      18.    Michigan’s labor law looks for areas of consistency with the federal

standard for assessing joint employment status when applying its joint

employment, or “co-employment,” policy.

      19.    Michigan’s policy on joint employment will likely need revision due to

the Final Rule if the state is to apply a consistent joint employment test for

employers in Michigan.

      20.    Updating the guidance will impose administrative burdens on LEO

and Michigan employers and workers.

      21.    To date, Michigan has received questions regarding the extent to

which the DOL’s Final Rule applies to Wage and Hour investigations and

administration, including whether the Final Rule supersedes Michigan’s current

standard.

      22.    To address possible confusion, Michigan has provided general updates

and training to highlight the application of Michigan’s handling of joint employer

questions in the Wage and Hour context.

      23.    In addition, Michigan will have to fill in the gap in federal enforcement

created by the Final Rule if it is to ensure the current level of protections.

      24.    LEO and the State of Michigan as a whole are expected to face

significant budgetary shortages in the next few fiscal years due to the COVID-19

pandemic and resulting economic crisis.

      25.    From fiscal year 2017 through fiscal year 2019, the cost to investigate

wage violations averaged $868.80 per complaint.



                                            5
       Case 1:20-cv-01689-GHW Document 68-8 Filed 05/21/20 Page 7 of 7




      26.    Given the expected budgetary shortages, it is unlikely that additional

resources will be available to hire additional staff to assist in completing increased

investigations.

      27.    With fewer individuals and entities responsible for the payment of

workers’ wages, it is reasonably foreseeable that Michigan will receive more

complaints as individuals increasingly turn to the state for help.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is
true and correct




                                           6
